UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MUHAMMAD AHMAD ABDALLAH                        :
AL ANSI, et al.,                               :
                                               :
                         Petitioners,          :
                                               :
                 v.                            :       Civil Action No. 08-1923 (GK)
                                               :
BARACK H. OBAMA, et al.,                       :
                                               :
                         Defendants.           :

                                              ORDER

          Upon consideration of Petitioners’ Motion for a Scheduling Order and Merits Hearing, it is

hereby

          ORDERED, that the Motion is granted; and it is further

          ORDERED, that a Status Hearing is scheduled for June 2, 2010, at 10:15 a.m.; and it is

further

          ORDERED, that by May 26, 2010, parties are to submit a detailed Status Report as to

precisely what discovery issues are in dispute, the estimated time for Petitioners’ Merits Hearing,

and any other outstanding issues which need to be addressed.1



May 18, 2010                                   /s/
                                               Gladys Kessler
                                               United States District Judge

Copies via ECF to all counsel of record




          1
               The Court knows that Petitioners’ counsel is handling this case on a pro bono basis
and is from outside this jurisdiction. However, it is important that all counsel are familiar with our
Local Rules, in particular, LCvR 7(c), which makes the handling of motions more efficient.